            Case 2:20-cv-01400-KJM-JDP Document 8 Filed 03/26/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 COLLEEN M. KENNEDY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA AND STATE                      CASE NO. 2:20-CV-1400 KJM JDP
11   OF CALIFORNIA, EX REL., MEDSTAR LLC,
                                                             ORDER RE THE NOTICE OF THE UNITED
12                                Plaintiff,                 STATES AND CALIFORNIA OF ELECTION
                                                             TO DECLINE INTERVENTION
13                         v.

14   VJ'S TRANSPORATION SERVICES, INC., A
     California corporation; VICTOR JONES, an
15   individual; ESSENTIAL PLUS
     TRANSPORTATION, INC. a California
16   corporation; DORIS NNENNA UCHE
     AKWUKWAEGBU a.k.a. DORIS
17   AKWUKWAEGBU-OGLINMAKIN, an
     individual; SRE TRANSPORTATION, a
18   California company; SHAWN RAIFORD, an
     individual; EASY LIFT TRANSPORTATION, a
19   California company; EARL HOLMES, an
     individual; PRISCILLA HOLMES, an individual;
20   AT YOUR SERVICE TRANSPORATION, a
     California company; LARONDA WARNER, an
21   individual; and DOES I through 50, inclusive,,

22                               Defendants.

23

24          The United States and California having notified the Court of their decision not to intervene in

25 this action, the Court hereby orders as follows:

26          (1)    Relator may maintain the action in the name of the United States and California;

27 providing, however, that the action may be dismissed only if the court and the Attorneys General give

28 written consent to the dismissal and their reasons for consenting,

                                                         1
            Case 2:20-cv-01400-KJM-JDP Document 8 Filed 03/26/21 Page 2 of 2

 1          (2)     In the event that should either the relator or the defendant propose that this action be

 2 dismissed, settled, or otherwise discontinued, this Court will provide the United States and California

 3 with notice and an opportunity to be heard before ruling or granting its approval.

 4          (3)     All pleadings filed and orders issued by the Court in this action shall be served upon the

 5 United States and California;

 6          (4)     The United States and California shall reserve their right to order any deposition

 7 transcripts, to intervene in this action, for good cause, at a later date, and to seek the dismissal of the

 8 relator’s action or claim;

 9          (5)     The United States and California shall be served with all notices of appeal; and

10          (6)     Notwithstanding the Government’s request that “[a]ll other papers on file in this action

11 shall remain under seal,” given that the request is not accompanied by any showing by the Government

12 that disclosure of these other papers would “(1) reveal confidential investigative methods or techniques;

13 (2) jeopardize an ongoing investigation; or (3) harm non-parties,” U.S. ex rel. Lee v. Horizon W., Inc.,

14 No. 00-2921, 2006 WL 305966, at *2 (N.D. Cal. Feb. 8, 2006) (citations omitted), the request is denied

15 and the Clerk of Court is directed to UNSEAL the docket of this case.

16          IT IS SO ORDERED.

17 DATED: March 25, 2021.

18

19

20

21

22

23

24

25

26

27

28

                                                           2
